In an action in which defendant was granted a judgment of separation, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated May 20, 1969, as denied his motion to modify the judgment so as to reduce the amount he was directed therein to pay for alimony and child support. The judgment directed plaintiff to pay $625 per month to cover alimony and support of the parties’ two children. The order not only denied plaintiff’s motion but directed that upon the older child’s attaining" majority plaintiff shall pay defendant $445 as alimony and $180 for support of the child who is still a minor, monthly, the total being the same as the amount directed to be paid under the judgment. Order modified, on the law and the facts, by reducing the amount of alimony from $445 to $395, monthly, so that the total of the payments will be $575 per month, effective as of the date of the order hereon. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, in the light of the relative financial conditions of the parties and one daughter’s attainment of her majority and removal from the home, appellant is entitled to the reduction granted herein. Munder, Acting P. J., Martuseello, Latham, Kleinfeld and Benjamin, JJ., concur.